19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 1 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 2 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 3 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 4 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 5 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 6 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 7 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 8 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 9 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 10 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 11 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 12 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 13 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 14 of 15
19-53584-pjs   Doc 39   Filed 12/23/19   Entered 12/23/19 16:51:41   Page 15 of 15
